Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS
	The Applicant acknowledges the invocation of 112(f) claim interpretation on claim 28 and agrees that the claim should be interpreted under 112(f). Therefore, the Examiner is issuing the Notice of Allowance with 112(f) claim interpretation invoked on claim 28.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s Representative, Timothy F. Loomis, during a telephone interview on Aug 11, 2022, gave the Examiner an authorization to amend claim 19 as follows:

In the claim
Claim 19. (Currently Amended) A non-transitory computer-readable storage medium having stored thereon instructions that, when executed, cause one or more processors to: 
first determine whether intra block copy mode is enabled for a first coding unit (CU); 
based on intra block copy mode not being enabled for the first CU, determine whether the first CU is a skip mode CU; 
based on the first CU not being a skip mode CU, determine whether the first CU is encoded using one of an intra mode or a palette mode; 
based on the first CU being encoded using one of the intra mode or the palette mode, determine whether the first CU is encoded using the palette mode; 
decode the first CU based on the determination of whether the first CU is encoded using the palette mode; 
first determine whether intra block copy mode is enabled for a second CU; 
based on intra block copy mode not being enabled for the second CU, determine whether the second CU is a skip mode CU; and 
based on the second CU being a skip mode CU, not parse a bin indicative of whether the second CU is encoded using intra block copy mode and decode the second CU using inter mode.

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a method of video decoding, the method comprising: first determining whether intra block copy mode is enabled for a first coding unit (CU); based on intra block copy mode being disabled for the first CU, determining whether the first CU is a skip mode CU; based on the first CU not being a skip mode CU, determining whether the first CU is encoded using either an intra mode or a palette mode; based on the first CU being encoded using either the intra mode or the palette mode, determining whether the first CU is encoded using the palette mode; decoding the first CU based on the determination that the first CU is encoded using the palette mode; first determining whether intra block copy mode is enabled for a second CU; based on intra block copy mode being disabled for the second CU, determining whether the second CU is a skip mode CU; and based on the second CU being a skip mode CU, not parsing a bin indicative of whether the second CU is encoded using intra block copy mode and decoding the second CU using inter mode.
The reference of Liu et al. (WO 2021/018167 A1) teach a video decoding method where under skip mode it is determined whether IBC is enabled or not, thereafter if the CU is not skip mode, it teaches whether intra mode or palette mode is selected for the CU. The reference teaches all the components of the claimed limitations, however, as per the Applicant’s clarification based on the original figure 23, the Examiner is convinced that Liu et al. do not teach the limitations in the same sequence or order as claimed thereby making the rejection inappropriate. The next closest reference of Zhu et al. (WO 2021/013120 A1), in the same field of endeavor, also teach the limitations of the claim, but again in different order. Finally, the NPL reference Xiu et al. (Palette-based Coding in the Screen Content coding extension of the HEVC standard), in the same field of endeavor, teach palette based coding and IBC coding in screen content coding scheme, but fails to execute the conditional limitations in same sequence as claimed. As a result, Liu et al. alone or in combination with Zhu et al. and Xiu et al. fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. For the same reason as mentioned above, the independent claim 10, which is a device claim of the corresponding method claim 1, the independent claim 19, which is a CRM claim of the corresponding method claim 1, and the independent claim 28, which is another device claim of the corresponding method claim 1, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485